Matter of Rager v Ramsell (2020 NY Slip Op 00726)





Matter of Rager v Ramsell


2020 NY Slip Op 00726


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND BANNISTER, JJ.


129 CAF 19-00248

[*1]IN THE MATTER OF ROCHELLE RAGER, PETITIONER-RESPONDENT,
vJOSHUA RAMSELL, RESPONDENT-APPELLANT. 
IN THE MATTER OF JOSHUA RAMSELL, PETITIONER-APPELLANT,
vROCHELLE RAGER, RESPONDENT-RESPONDENT. 


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (THERESA L. PREZIOSO OF COUNSEL), FOR RESPONDENT-APPELLANT AND PETITIONER-APPELLANT.
KATHLEEN KUGLER, CONFLICT DEFENDER, LOCKPORT (JESSICA J. BURGASSER OF COUNSEL), FOR PETITIONER-RESPONDENT AND RESPONDENT-RESPONDENT. 
MELISSA A. CAVAGNARO, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Niagara County (Kathleen Wojtaszek-Gariano, J.), entered December 19, 2018 in proceedings pursuant to Family Court Act article 6. The order, inter alia, granted the petition of Rochelle Rager for permission to relocate with the subject child to South Carolina. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court